NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WOODIE LEO WILLIAMS, Jr.,                       No. 20-17274

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04456-JAT-MTM

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Arizona state prisoner Woodie Leo Williams, Jr. appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether defendant Nicole

Schaffer was deliberately indifferent to the wound on his leg. See id. at 1057-60 (a

prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health; negligence and a mere

difference in medical opinion are insufficient); Hallett v. Morgan, 296 F.3d 732,

745-46 (9th Cir. 2002) (a delay in medical treatment does not constitute deliberate

indifference unless the delay led to significant injury).

      We reject as without merit Williams’s contention that defendant’s answering

brief was untimely.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                   20-17274